DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 13-15, filed 09/10/2021, with respect to claims 1-17 and 19-22 have been fully considered and are persuasive.  The rejection of claims 1-17 and 19-22 has been withdrawn. 

Allowable Subject Matter
Claims 1-3, 5-8, 10-16 and 18-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the specific limitation of “wherein the first channel (54) is configured to penetrate the wiring device (50) from the outer sidewall thereof toward a collection position (512) in the first trench (51), the second channel (55) is configured to penetrate the wiring device (50) from the outer sidewall thereof toward a collection position (522) in the second trench (52), and the third channel (56) is configured to penetrate the wiring device (50) from the outer sidewall thereof toward a collection position (532) in the third trench (53),” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.

    PNG
    media_image1.png
    485
    602
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    514
    620
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    502
    616
    media_image3.png
    Greyscale

The closest prior art Kojima fails to teach the plurality of channel sets (41b) are penetrating the wiring device (40) directed towards the collection position (42a).
Claims 2-3, 5-8, 10-13 are allowable for depending upon claim 1.

Regarding claim 14, the specific limitation of “the first channel (54) is configured to penetrate the wiring device (50) from an outer sidewall thereof toward a collection position (512) in the first trench (51), the second channel (55) is configured to penetrate the wiring device (50) from the outer sidewall thereof toward a collection position (522) in the second trench (52), and the third channel (56) is configured to penetrate the wiring device (50) from the outer sidewall thereof toward a collection position (532) in the third trench (53),” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 

Claims 15-16, 18-22 are allowable for depending upon claim 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MINKI CHANG/Examiner, Art Unit 2834                                                                                                                                                                                                        
/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834